DETAILED ACTION

    PNG
    media_image1.png
    790
    522
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
Election/Restrictions
Applicant’s election is again acknowledged:

    PNG
    media_image2.png
    180
    1182
    media_image2.png
    Greyscale

 Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image3.png
    748
    981
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed with the RCE on October 19, 2021 have been fully considered but they are not persuasive. Unfortunately, Applicant’s ten pages of Remarks submitted on October 19, 2021, are largely a repeat of the ten pages of Remarks submitted on September 20, 2021, apparently ignoring the Examiner’s comments made on September 24, 2021, which are incorporated herein by reference.
Naked allegations, absent any probative evidence are common to all of Applicant’s arguments. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Conclusory assertions of counsel cannot take the place of evidence in the record.
In the Remarks of October 19, 2021, it has been argued:
However, in an effort to advance prosecution, Applicant has amended the claims herein to more clearly match the support in the Specification to the claims, that is, more precisely match the units of gpm/ft2 to hydraulic loading rate, which is a term that would be easily and clearly comprehended by one of skill in the art. (at numbered page 6)

The recitation “hydraulic loading rate” does not appear in the originally filed disclosure. No evidence whatsoever is presented that would substantiate the assertion that it “is a term that would be easily and clearly comprehended by one of skill in the art.” Instead, the following appears beginning at numbered page 9 of the Remarks:
Importantly, the claimed filtering system is, as amended, is defined by a hydraulic loading rate (HLR) which corresponds to a total flow rate through the filter divided by the surface area of the top of the filter media bed. The Standard American English (SAE) units are understood as gpm/ft2, which can be converted into Metric units of m3/m2/h, which simplifies to m/h. The final units of HLR clearly indicate this term is a velocity (m/h), and it is the velocity of the water through the empty filter column above the surface of media bed. Confusingly, this is also commonly called a flow rate (albeit one normalized to the surface area of the filter bed) and the HLR. So, the terms velocity, hydraulic loading rate, flow rate, and simply "rate" are commonly interchanged in text references to the 

	Ironically, Applicant now employs a term that has no clear positive basis in the originally filed disclosure, no clearly defined meaning, yet, is asserted to be “a term that would be easily and clearly comprehended by one of skill in the art,” while in the same breath (i.e., “same set of Remarks”) admitting that it is a “confusing” term, which is subject to numerous possible interpretations. Unfortunately, the introduction of an expression that constitutes prohibited new matter and is subject to numerous impossible interpretations and/or meanings is not effective to resolve the indefiniteness issues, but only increases the number of problematic issues in this application.  
	Moving on to “effective size,” Applicant asserts:
In the present action, the Office has not established why the claimed features art believed to be indefinite from the perspective of one of ordinary skill in the art in light of the specification. Instead, the Office merely states that the term "effective size" is unclear. Even in light of Applicant's previous explanation of the term, the Office still questions whether this refers to a diameter or some other parameter.10 Applicant submits, however, that the term "effective size" would clearly be known by one of skill in the art. It will be appreciated that granular filter media does not come in a single size but rather in a distribution of sizes. The size distribution is characterized by an effective size (ES) and a uniformity coefficient (UC) based on the results obtained from a sieve analysis (See e.g. ASTM 2009-American Society for Testing and Materials). Accordingly, the ES is the estimated size that would have 10% of the total weight of a media sample being smaller (than the ES), which is called dio (particle dimension for which 10% of the weight of the media sample is smaller than). Similarly, a d6o size is the particle size below which 60% of the sample weight is smaller than. Dividing the d6o by the dio, the UC is obtained, i.e. UC=d60/dio. Further, the "weight" of the media retained on each sieve is measured with an analytical balance in grams, which is actually a measure of mass (instead of weight). Indeed, mass is directly proportional to weight, and the weight can be calculated by multiplying the mass times the acceleration due to gravity (a constant value of g=9.8 m/s2 on earth). Since weight--mass*g, either can be calculated from the other. Accordingly, in this instance as it relates to the present Application, the term "effective size'' is a known specification relating to particle size distribution-effective size is the particle size where 10% of the particles in a given sample, by mass, are finer or smaller, while 90% are larger."1 Accordingly, Applicant 

	In an effort to support above assertion (i.e., “that the term ‘effective size’ would clearly be known by one of skill in the art”), Applicant suggests that the Examiner, “See e.g. ASTM 2009-American Society for Testing and Materials.” Unfortunately, a copy of “ASTM 2009-American Society for Testing and Materials” is not of record.
	The arguments against the art rejections that attack the presence of additional components are not persuasive because the transitional phrase “comprising” is “open,” and does not exclude the presence of additional limitations/components.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
An understanding of the expression “effective size” is essential to practicing (e.g., making, using, etc.) the claimed invention, but is not clearly or adequately disclosed. Unfortunately, Applicant makes matters worse by interchangeably using “effective size” and “average particle size“; see, “having an effective size that is larger than the average particle size of the granular filter media” (specification page 3; single average particle size. However, in other embodiments, a granular filter media can comprise a mixture of two distinct average particle sizes. For example, a first granular filter media having a first effective size can be combined with a second granular filter media having a second effective size that is different from the first average particle size” (specification page 6; lines 1-5); “the low density filter media having an effective size that is larger than an average particle size of a granular filter  media. In some instances, a method described herein further comprises a step of passing water through a layer of low density filter media described in Section I, the low density filter media having an effective size that is approximately equal to an average particle size of a granular filter media” (specification page 11; lines 12-18 ).

    PNG
    media_image4.png
    279
    1564
    media_image4.png
    Greyscale

	The arguments of October 19, 2021 and September 20, 2021, go into a much more detailed discussion of “effective size” than the scant excerpt from the specification. It is unclear from where the subject matter of the more detailed discussion comes from. The scant specification discussion is the SOLE “definitional” reference to “effective size” appearing in the originally filed disclosure, which is incidentally, only applicable to “ultrafine granule” material, whatever that means.
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) 
As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112  is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Failure to disclose other methods by which the claimed invention may be made does not render a claim invalid under 35 U.S.C. 112. Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533, 3 USPQ2d 1737, 1743 (Fed. Cir. 1987), cert. denied, 484 U.S. 954 (1987).
Naturally, for unstable and transitory chemical intermediates, the "how to make" requirement does not require that the applicant teach how to make the claimed product in stable, permanent or isolatable form. In re Breslow, 616 F.2d 516, 521, 205 USPQ 221, 226 (CCPA 1980).
A key issue that can arise when determining whether the specification is enabling is whether the starting materials or apparatus necessary to make the invention are available. In the biotechnical area, this is often true when the product or process requires a particular strain of microorganism and when the microorganism is available only after extensive screening.
The court in In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971), made clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not 
If a statement of utility in the specification contains within it a connotation of how to use, and/or the art recognizes that standard modes of administration are known and contemplated, 35 U.S.C. 112  is satisfied. In re Johnson, 282 F.2d 370, 373, 127 USPQ 216, 219 (CCPA 1960); In re Hitchings, 342 F.2d 80, 87, 144 USPQ 637, 643 (CCPA 1965); see also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995).
For example, it is not necessary to specify the dosage or method of use if it is known to one skilled in the art that such information could be obtained without undue experimentation. If one skilled in the art, based on knowledge of compounds having similar physiological or biological activity, would be able to discern an appropriate dosage or method of use without undue experimentation, this would be sufficient to satisfy 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. The applicant need not demonstrate that the invention is completely safe. See also MPEP §§ 2107.01 and 2107.03.
When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use).

While the Wands case involved the unpredictable chemical arts, the analysis is applicable here. Considering the Wands Factors, an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. A Wands analysis was conducted.
Applicant has failed to clearly or meaningfully disclose what constitutes “effective size” as this phrase is used in the disclosure and claims. 
From Applicant’s specification:
In some instances, a granular filter media described herein can be an ultrafine granule, where grain size is expressed in an effective size. An effective size as described herein is a particle size based on sieve opening where 10% of the particles in a sample (by mass) are finer/small, while 90% are larger. This is typically referred to as "D10" or "Effective Size".

In claims 1-13, it is unclear what is intended by “effective size.” 
Does “effective size” refer to a “particle size”? How is it “finer/small”? Relative to what? Does “effective size” refer to a “mass”? Does it refer to an individual particle’s “mass”? Does it refer to the “total mass” of a sample or collection of particles? If it refers to a “mass,” how is it “finer/small,” both dimensional metrics, “mass.” The adjectives “finer,” “smaller,” and “larger” all relate to dimensional metrics, unrelated to “weight” or “mass.” It remains unclear if the “effective size” is a measure of “weight,” “mass” or “dimension.”
The phrase, “effective size,” which Applicant uses in an attempt to differentiate from the prior art, is not defined in a manner that would be of meaning to one skilled in the art. Applicant has given confusing and/or insufficient direction as to what constitutes an “effective size” that would enable one to practice the invention.	The absence of more disclosure or working examples, drawn to the details of the “effective size” or the “improved filtration media is provided that has a high pathogen removal capability and high particle loading capacity that is reusable,” this invention which purports to advance the state of the art, renders this disclosure non-enabled, as one of ordinary skill in the art would not be able to make or use this invention without undue experimentation.
The phrase, “effective size,” which Applicant uses in an attempt to differentiate from the prior art, is not defined in a manner that would be of meaning to one skilled in the art. Unfortunately, Applicant makes matters worse by interchangeably using “effective size” and “average particle size“; see, “having an effective size that is larger than the average particle size of the granular filter media” (specification page 3; line 1); “In some embodiments, a granular filter media can comprise a single average particle size. However, in other embodiments, a granular filter media can comprise a mixture of two distinct average particle sizes. For example, a first granular filter media having a first effective size can be combined with a second granular filter media having a second effective size that is different from the first average particle size” (specification page 6; lines 1-5); “the low density filter media having an effective size that is larger than an average particle size of a granular filter  media. In some instances, a method described herein further comprises a step of passing water through a layer of low density filter media described in Section I, the low density filter media having an effective size that is approximately equal to an average particle size of a granular filter media” (specification page 11; lines 12-18 ).
Per 37 CFR 1.57(d), Applicant is reminded that, "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. Yet, this is precisely what Applicant does. Applicant’s attempt to rely on “ASTM 2009” (i.e., see “(See e.g. ASTM 2009-American Society for Testing and Materials)”) in both the Remarks of September 20, 2021 and October 19, 2021 is not well received and is, in “effective size.”
Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-13 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed October 19, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “According to aspects of the claimed technology, an improved filtration media is provided that has a high pathogen removal capability and high particle loading capacity that is reusable” and this statement indicates that the invention is different from what is defined in the claim(s) because only known filtration media are disclosed.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations added to claim one (and claim 8), “hydraulic loading rate” and “at least 2 gpm/ft2” are not seen to enjoy basis in the originally filed disclosure. In claim 8, the recitation, “hydraulic loading rate” is not seen to enjoy basis in the originally filed disclosure. “hydraulic loading rate” does not appear in the originally filed disclosure.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is intended by the recitation, “wherein the granular filter media has a hydraulic loading rate of at least 2 gpm/ft2.” How does a “granular filter media” have a “hydraulic loading rate”? At what process conditions (e.g., pressure, contaminant load, allowable delta-p, required efficacy rate, etc.)? What is intended by a “hydraulic loading rate”? This is a process limitation. The elected claims, that is the claims presently under consideration, are apparatus claims. It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter, which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant with this language, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Minimally, these ambiguities render the claims vague and indefinite, and fail to, clearly place potential infringers on NOTICE as to what constitutes infringement.
In claims 1 and 12, it is unclear what is intended by “effective size.” 
From Applicant’s specification:
grain size is expressed in an effective size. An effective size as described herein is a particle size based on sieve opening where 10% of the particles in a sample (by mass) are finer/small, while 90% are larger. This is typically referred to as "D10" or "Effective Size".

Does “effective size” refer to a “particle size”? How is it “finer/small”? Relative to what? Does “effective size” refer to a “mass”? Does it refer to an individual particle’s “mass”? Does it refer to the “total mass” of a sample or collection of particles? If it refers to a “mass,” how is it “finer/small,” both dimensional metrics, when specifying a “mass.” The adjectives “finer,” “smaller,” and “larger” all relate to dimensional metrics, unrelated to “weight” or “mass.” It remains unclear if the “effective size” is a measure of “weight,” “mass” or “dimension.”
The phrase, “effective size,” which Applicant uses in an attempt to differentiate from the prior art, is not defined in a manner that would be of meaning to one skilled in the art. 
Per 37 CFR 1.57(d), Applicant is reminded that, "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. Yet, this is precisely what Applicant does. Applicant’s attempt to rely on “ASTM 2009” (i.e., see “(See e.g. ASTM 2009-American Society for Testing and Materials)”) in both the Remarks of September 20, 2021 and October 19, 2021 is not well received and is, in and of itself, evidence of the inadequacy of the instant disclosure in disclosing the meaning of “effective size.”
“limitations” therein further limit claim one from which it depends.  It is unclear how “recreational water” differs from any other type of water.  Also, see MPEP 2115. Minimally, all of these ambiguities render the claims vague and indefinite, and fails to, clearly place potential infringers on NOTICE as to what constitutes infringement.
Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  It is unclear how the “hydraulic loading rate,” (a “process” limitation) of claim 8 as amended, further limits the apparatus or system of claim one. Specifying “recreational water” is not seen to further claim one from which claim 9 as amended, now depends.  See MPEP 2115: 

    PNG
    media_image5.png
    148
    949
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 102
The recitation “up to” includes zero with respect to ALL of the art rejections.
The claiming of a “hydraulic loading rate” is not seen to limit any of APPARATUS claims 1-13.
Claims 1-3,5 and 8-13 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by AAPA (Applicant’s Admitted Prior Art).
AAPA discloses:
An example of a conventional drinking water filtration system is a tri-media filter comprising a 3 to 4 in layer of garnet having an effective size of 0.2 to 0.3 mm, a 12 in sand layer, and a 24 in anthracite layer. This conventional tri-media filter cannot remove pathogens with an efficiency of at least 90% without chemical pretreatment (or this conventional tri-media filter has very low flow rates, such as an upper limit of 4 gpm/ft2.

As best understood, the “conventional drinking water filtration system” discussed by AAPA is seen to meet the limitations of claims 1-3,5 and 8-13. In the spirit of compliance with 37 CFR 1.56, 1.97 and 1.98, Applicant is encouraged to submit an IDS detailing the prior art “conventional drinking water filtration system” discussed in the specification.


Claims 1,2,8-10 and 13 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by PYPER (US 5,032,261).
PYPER claims:
2. A filtration system in accordance with claim 1, wherein said filter material is sand which is properly graded for a slow sand filtration and has an effective size between about 0.10 and about 0.35 mm and a uniformity coefficient between about 1.2 and about 3.0. 

3. A filtration system in accordance with claim 2, wherein sand has a depth of between about 6 inches and about 40 inches. 


    PNG
    media_image6.png
    753
    523
    media_image6.png
    Greyscale

Claims 1, 2, 8-10 and 13 are rejected under 35 U.S.C. 102 (A1/A2) as being anticipated by LINDQVIST (US 6,821,435).

    PNG
    media_image7.png
    783
    529
    media_image7.png
    Greyscale

		LINDQVIST discloses:
filter bed (3) consists of at least 50% by weight natural zeolite with a pore diameter of 0.05-5 nm. (From Abstract)
The filter bed 3 consists of at least 50% by weight natural zeolite, which preferably is clinoptilolite and/or mordenite. The zeolite has a pore diameter of 0.05-5 nm, preferably 0.08-3 nm and most preferably 0.1-1 nm. The grain size of the zeolite is 0.1-2.5 mm, preferably 0.6-2.0 mm.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102 (A1/A2) as being anticipated by SPRUCE (US 7,029,578).
SPRUCE claims:
1. A water treatment system, said system including a filter bed comprising four layers of inert particulate material such that, from the top layer (first layer) to the bottom layer (fourth layer), the coarseness of the particles decreases while the density of the particulate material increases, the layers comprising in succession: a first, top layer of particulate material comprising particles with a density in the range of 1.25 to 1.55 g/cc and within the size range of 1.6 to 2.5 mm; a second layer of particulate material comprising particles with a density in the range of 2.35 to 2.95 g/cc and within the size range of 0.5 to 0.85 mm; a third layer of particulate material comprising particles with a density in the range of 3.5 to 4.3 g/cc and within the size range of 0.2 to 0.6 mm; and a fourth, bottom layer of particulate material comprising particles with a density in the range of 4.0 to 6.0 g/cc and within the size range of 0.2 to 0.5 mm.

	Claim 8 of Spruce specifies garnet.  See column 1, lines 30-66 for sphericity, zeta and porosity discussion.


    PNG
    media_image8.png
    762
    527
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776